On Motion for Rehearing.
Appellant is suspicious of our failure to discuss St. Louis, B. & M. Ry. Co. v. Dallas Cooperage & Woodenware Co. (Tex. Civ. App.) 268 S. W. 769. The affiant in that case was an agent of the garnishor who made this statement just above his signature: That he does “on oath state I make this affidavit as the agent of the Dallas Cooperage Compa*886ny,” “and that I am authorized to make same for plaintiff.”
The Court of Civil Appeals held that the above excluded the remainder of the application for garnishment from the oath of the affiant. No such limitation or language appears in the affidavit of Ludlam, which distinguishes the Cooperage Case from the case at bar.
Appellant on motion for rehearing for the first time calls our attention to the fact that service on the defendant was had on return day only and that no answer was filed. The transcript so shows. The judgment in garnishment as well as that in debt are void. The error is fundamental. Harrison v. Whiteley (Tex. Com. App.) 6 S.W.(2d) 89.
The motion for rehearing is granted.
Our judgment of affirmance is set aside. The judgment of the trial court is reversed, and the cause remanded.